DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 26 October 2022. Claims 1-20 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but are not persuasive. Hence, this Action has been made FINAL. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The examiner notes that the applicant has not incorporated all the limitations of claim 8 and the intervening claims into independent claim 1. The same applies to claim 17 with respect to claim 10.
The applicant’s arguments with respect to the art rejections have been carefully considered, but are not persuasive. The applicant has incorporated claim 6 into claim 1, but this alone is not enough to bring the application to allowance.

Claim Objections

Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because it does not refer to a preceding claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9-10, 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3926515, hereinafter referred to as Padukone et al. 

Regarding claim 1 (Currently Amended), Padukone et al. discloses a computer-implemented method comprising: 

in accordance with a determination that a target text element is not in a set of reference text elements, obtaining, by one or more processors, information describing the target text element, the information comprising a set of descriptive text elements (“Method steps of the invention may be performed by one or more programmable processors executing a computer program to perform functions of the invention by operating on input data and generating output,” Padukone et al., para [0042].), information describing the target text element, the information comprising a set of descriptive text elements (“General text corpora, such as Text8 and Brown General Corpus, may also be used to supplement the vocabulary after the pre-processing of the input content. Additionally, some key words or domain specific words that may be used in the user manual (input content) but may be unavailable as part of vector embeddings are classified as Out of Vocabulary (OOV) or domain related words. Instead of ignoring or excluding these domain words, which would lead to loss of information and semantics, the vocabulary building block may generate vector embeddings for these OOV or domain related words. The OOV and domain related words for a given document (input document) may be determined in advance and provided with the information of the document,” Padukone et al., para [0082]. The applicant’s specification states that text not in a set of reference text elements include OOV text elements. And, “A neural network with a single hidden layer (model) is used to train on the vocabulary to predict the current word based on the context. The goal is to learn the weights of the hidden layer. These weights are essentially the word vectors that we are trying to learn. The resulting learned vectors are the embeddings - features that describe the target word. These embeddings are stored as the trained model. This trained model is ready for any question and answering systems,” Padukone et al., para [0088]. Thus, the method is trained to identify descriptive text elements (i.e., words, phrases, and expressions, as stated in applicant’s specification).) and wherein the set of reference text elements are mapped to a set of vectorized presentations based on a further predetermined association (Padukone et al., para [0014]-[0016], [0018]-[0019], [0082], [0086], [0088]-[0089], and [0091]-[0092] explain how the set of reference text elements are mapped to a set of vectorized presentations based on a further predetermined association. The predetermined association is used for training the model.); 

determining, by the one or more processors, a set of vectorized representations for the set of descriptive text elements further comprises: 

determining, by the one or more processors, the set of vectorized representations for the set of descriptive text elements based on the further predetermined association, respectively (Padukone et al., para [0014]-[0016], [0018]-[0019], [0082], [0086], [0088]-[0089], and [0091]-[0092] explain how the set of reference text elements are mapped to a set of vectorized presentations based on a further predetermined association. The predetermined association is used for training the model.); and 

determining, by the one or more processors, a target vectorized representation for the target text element based on the set of vectorized representations using a machine learning model, the machine learning model being trained to represent a predetermined association between the set of vectorized representations for the set of descriptive text elements describing the target text element and the target vectorized representation (Padukone et al., para [0088], also describes how the model is trained to predict the current (target) word based on the context (descriptive text elements describing the target text element) – i.e., establishing an association between the set of vectorized representations for the set of descriptive text elements describing the target text element and the target vectorized representation. And, Padukone et al., para [0107], explains that artificial neural networks are widely employed to perform pattern matching and diagnostic procedures, using so-called “machine learning”.).
As to claim 10, system claim 10 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 
As to claim 19, product claim 19 and method claim 1 are related as method and product of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Regarding claim 4 (Original), Padukone et al. discloses the computer-implemented method according to Claim 1, wherein obtaining the information describing the target text element comprises: 

searching, by the one or more processors, for the target text element from a dictionary (“A neural network with a single hidden layer (model) is used train on the vocabulary to predict the current word based on the context. The goal is to learn the weights of the hidden layer. These weights are essentially the word vectors that we are trying to learn. The resulting learned vectors are the embeddings – features that describe the target word. These embeddings are stored as the trained model. This trained model is ready for any question and answering systems,” Padukone et al., para [0088]. The vocabulary is equivalent to a dictionary.); and 

in response to the target text element being found in the dictionary, obtaining, by the one or more processors, the information describing the target text element from the dictionary (“A neural network with a single hidden layer (model) is used train on the vocabulary to predict the current word based on the context. The goal is to learn
the weights of the hidden layer. These weights are essentially the word vectors that we are trying to learn. The resulting learned vectors are the embeddings – features that describe the target word. These embeddings are stored as the trained model. This trained model is ready for any question and answering systems,” Padukone et al., para [0088]. The context of the current word is information describing the target text element.).  
As to claim 13, system claim 13 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 
As to claim 20, product claim 20 and method claim 4 are related as method and product of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Regarding claim 5 (Currently Amended), Padukone et al. discloses the computer-implemented method according to Claim 1, wherein the machine learning model is a neural network model (Padukone et al., para [0088] [0107]-[0108]).  
As to claim 14, system claim 14 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Regarding claim 7 (Currently Amended), Padukone et al. discloses the computer-implemented method according to Claim [[6]] 1, wherein determining the set of vectorized representations for the set of descriptive text elements comprises: 

determining, by the one or more processors, whether the set of descriptive text elements are in the set of reference text elements (“The out of vocabulary words may be added by providing domain specific key words and domains. For example, some terms used in device documentation may be specific to a particular manufacturer and another manufacturer may use alternative terms. These alternatives may be provided as synonyms of technical words which may not otherwise be found as a domain key word list,” Padukone et al., para [0013]. Here, OOV words may be added to the vocabulary based on documentation.); 

in accordance with a determination that a first descriptive text element of the set of descriptive text elements is in the set of reference text elements, determining, by the one or more processors, a first vectorized representation for the first descriptive text element based on the further predetermined association (“The method may comprise: training the artificial intelligence model using the dialogue. The training may comprise: for each statement of a plurality of statements of the dialogue, splitting the statement into a plurality of individual words; determining a word-embedding vector for each word of the plurality of individual words of the statement; determining a term frequency - inverse document frequency score for each word of the plurality of individual words of the statement;…and assembling a plurality of statement vectors corresponding to the plurality of statements of the dialogue to provide the trained artificial intelligence model. The dialogue may therefore be used to train the AI model,” Padukone et al., para [0014].); and 

in accordance with a determination that a second descriptive text element of the set of descriptive text elements is not in the set of reference text elements, determining, by the one or more processors, a second vectorized representation for the second descriptive text element based on the further predetermined association and a synonymous text element for the second descriptive text element (Padukone et al., para [0014].).  
As to claim 16, system claim 16 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Regarding claim 9 (Original), Padukone et al. discloses the computer-implemented method according to Claim 1, wherein the machine learning machine is trained based on a sample vectorized representation for a sample text element and a set of sample vectorized representations for a set of sample descriptive text elements, the set of sample descriptive text elements being comprised in information describing the sample text element (Padukone et al., para [0014].).
As to claim 18, system claim 18 and method claim 9 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3926515, hereinafter referred to as Padukone et al., in view of CN 109460455, hereinafter referred to as Yang-Chen.

Regarding claim 2 (Original), Padukone et al. discloses the computer-implemented method according to Claim 1, but not wherein obtaining the information describing the target text element comprises: in accordance with a determination that the target text element is not in the set of reference text elements, determining, by the one or more processors, a synonymous text element for the target text element; and in accordance with a determination that the synonymous text element for the target text element is not in the set of reference text elements, obtaining, by the one or more processors, the information describing the target text element.

Yang-Chen is cited to disclose wherein in accordance with a determination that the target text element is not in the set of reference text elements, determining, by the one or more processors, a synonymous text element for the target text element (“Preferably, determining the synonyms of at least part of the target words in the one or more target words comprises: Using a word vector model to obtain the synonyms of the at least part of the target participles, the word vector model is based on neural a machine learning model trained by the network to identify synonyms,” Yang-Chen, para [0025]-[0026]. And, “Using a word vector model to obtain the at least part of the target word segmentation The word vector model is a machine learning model for recognizing synonyms based on neural network training,” Yang-Chen, para [0047].); and 

in accordance with a determination that the synonymous text element for the target text element is not in the set of reference text elements, obtaining, by the one or more processors, the information describing the target text element (“The second determination module 223 is used for each positioning word in the set of positioning words acquired by the positioning word acquisition module 222, from the text to be detected Find the positioning word in the text to be detected, and if found, intercept a
paragraph containing the positioning word and the length of which is consistent with the length of the target sentence from the text to be detected as a sentence to be detected. Further, the positioning word acquisition module 222 is also used to determine the synonyms of at least part of the target words in the one or more target words; be composed of the one or more target words and the synonyms to locate word collection,” Yang-Chen, para [0096]. Positioning word and length are information describing the target text element.). Yang-Chen benefits Padukone et al. by providing a method for determining synonyms for target words (Yang-Chen, para [0021]), thereby allowing Padukone et al. to automatically add synonyms to the training data without a user’s direct intervention. Therefore, it would be obvious for one skilled in the art to combine the teachings of Padukone et al. with those of Yang-Chen to improve the training of the AI model of Padukone et al.    
As to claim 11, system claim 11 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Regarding claim 3 (Original), Padukone et al., as modified by Yang-Chen, discloses the computer-implemented method according to Claim 2, further comprising: 

in accordance with a determination that the synonymous text element for the target text element is in the set of reference text elements, determining, by the one or more processors, a vectorized representation for the synonymous text element based on a further predetermined association (“Preferably, determining the synonyms of at least part of the target words in the one or more target words comprises: Using a word vector model to obtain the synonyms of the at least part of the target participles, the word vector model is based on neural a machine learning model trained by the network to identify synonyms,” Yang-Chen, para [0025]-[0026]. Once the model is trained, the synonyms become part of the reference text elements.); and 

determining, by the one or more processors, the target vectorized representation for the target text element based on the vectorized representation for the synonymous text element (Yang-Chen, para [0025]-[0026].).
As to claim 12, system claim 12 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3926515, hereinafter referred to as Padukone et al., in view of US 20210056164, hereinafter referred to as Mustafi.

Regarding claim 6 (Currently Amended), Padukone et al. discloses the computer-implemented method according to Claim [[5]] 8, but not wherein the further machine learning model is a recurrent neural network model. Mustafi is cited to disclose wherein the further machine learning model is a recurrent neural network model (Mustafi, para [0062]). Mustafi benefits Padukone et al. by encoding layers with one or more gated recurrent units (GRUs) which help to adjust the neural network input weights to solve the vanishing gradient problem that is common issue with RNNs (Mustafi, para [0062]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Padukone et al. with those of Mustafi to improve the training of the machine learning model of Padukone et al. 
As to claim 15, system claim 15 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Padukone et al., para [0034], teaches CRM and Padukone et al., para [0139], teaches memory, processor(s), and instructions. 

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656